



COURT OF APPEAL FOR ONTARIO

CITATION: Straub v. Straub, 2013 ONCA 721

DATE: 20131127

DOCKET: C56600

Goudge, Juriansz and Epstein JJ.A.

BETWEEN

Laurie Straub

Applicant (Respondent by way of
    cross-appeal)

and

Roy Straub

Respondent
    (Appellant by way of cross-appeal)

Roy Straub, cross-appellant appearing in person

Reesa Heft, for the cross-respondent

Heard and released orally: November 25, 2013

On appeal from the judgment of Justice
Michael K. McKelvey
of the Superior Court of Justice,
    dated January 11, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Straub raises four issues.  First, he says the trial judge erred in
    failing to treat his payments to his mother as interest payments rather than
    principal.  We do not agree.  The trial judge carefully explained why he
    concluded as he did.  Mr. Straub simply called no evidence credible to the
    trial judge that his payments were meant in any way to be interest.

[2]

Second, Mr. Straub challenges the trial judges treatment of the $96,500
    payment he made to his mother.  We cannot agree with his argument.  First, we
    see nothing to suggest that counsel for the respondent acted improperly in any
    way in tendering exhibits in this trial.  Second, we agree with the trial judges
    observation that the calculation of amounts in this case was challenging and
    difficult to say the least.  Third, in our view, it was entirely open to the
    trial judge to find that the $96,500 payment should be treated as repayment by
    the appellant of his of loan from his mother, and for the trial judge to accept
    his evidence of the amount of that loan.  This argument fails.

[3]

Third, he quarrels with the trial judges reduction of the valuation of
    the principal residence by $40,000.  The reasons of the trial judge clearly
    reveal why he did so, and there was ample evidence from Ms. Straubs expert to
    sustain his conclusion.  While the trial judge expressed some concern about
    parts of her evidence, it was open to him to accept this aspect of her
    testimony.

[4]

Finally, Mr. Straub challenges the trial judges valuation of the
    cottage property because Ms. Straubs expert had been criticized by his
    professional association on this very appraisal.  We reject this argument.  The
    trial judge explained that this criticism was not determining because it in no
    way touched the reliability of the amount.  The trial judge was performing the
    role required of him in determining whether or not to accept that opinion
    evidence.  There is no basis for us to interfere with what he did.  In the end,
    the appeal is dismissed.  Costs of the appeal to Ms. Straub in the amount of
    $8,000 inclusive of disbursements and applicable taxes.


